737 N.W.2d 698 (2007)
Sammie R. WILSON, Personal Representative of the Estate of Ann Louise Wilson, Deceased, Plaintiff-Appellant,
v.
Diane PLYLER, M.D., and Mt. Hope Family Practice, Defendants-Appellees.
Docket No. 133808. COA No. 268577.
Supreme Court of Michigan.
September 10, 2007.
On order of the Court, the application for leave to appeal the March 22, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we *699 are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would grant leave to appeal to reconsider Waltz v. Wyse, 469 Mich. 642, 677 N.W.2d 813 (2004).